UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 ATLAS MINING COMPANY (Exact name of registrant as specified in its charter) Idaho 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street, Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (208) 556-1181 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report:N/A Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated Filer X Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X The number of shares of the registrant’s common stock, no par value per share, outstanding as of November 14, 2007 was 53,088,838. DOCUMENTS INCORPORATED BY REFERENCE:None. ATLAS MINING COMPANY AND SUBSIDIARIES THIRD QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Consolidated Financial Statements Consolidated Balance Sheets, September 30, 2007 (unaudited) and December 31, 2006 4 - 5 Consolidated Statements of Operations (unaudited) for the Three Months Ended September 30, 2007 and 2006, and for the Nine Months Ended September 30, 2007 and 2006 6-7 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2007 and 2006 8 - 9 Notes to the Consolidated Financial Statements (unaudited) 10 - 44 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 45- 52 Item 3. Quantitative and Qualitative Disclosures About Market Risk 52 Item 4. Controls and Procedures 53 PART II.OTHER INFORMATION Item 1. Legal Proceedings 54 - 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 56 Item 3. Defaults Upon Senior Securities 56 Item 4. Submission of Matters to a Vote of Security Holders 56 Item 5. Other Information 56 Item 6. Exhibits 57 Signatures Certification Under Sarbanes-Oxley Act of 2002 PREFATORY NOTE This Quarterly Report on Form 10-QSB for the quarter ended September 30, 2007 was required to be filed on November 14, 2007.On January 11, 2008, a Special Committee of the Board of Directors was appointed to review and investigate the conduct of our prior management and any issues arising therefrom.The Special Committee has reported its findings to the staff of the Securities and Exchange Commission (“SEC”) in July 2008 and issued a press release summarizing its findings in August 2008.The Special Committee concluded that it was necessary to restate the financial statements, and to file amended Quarterly Reports of Form 10-QSB for the fiscal quarters ended, March 31, and June 30, 2007. This report includes financial information as of December 31, 2006.That financial information has been restated.The restatements at December 31, 2006, March 31, 2007 and June 30, 2007 relate to the matters set forth in Note 3 to the financial statements. Generally speaking, the narrative portions of this 10-QSB speak as of September 30, 2007, unless otherwise noted.In this connection, it should be noted that: · The only revenues from operations during 2006 and 2007 were generated by the Company’s Contract Mining operations.Those operations were discontinued and shut down permanently on December 31, 2008 and will not be restarted; · Operations at the Dragon Mine were suspended in October 2007 and remained suspended throughout 2008; and · The following persons are no longer with the Company: i. all persons who were directors as of September 30, 2007; ii. all other persons who were directors at times prior thereto who are referred to in the narrative portions of this report, iii. the persons (there were two) who served as president and CEO of the Company at any time during 2007; and iv. the person who was president and CEO of Nano Clay & Technologies, Inc., our subsidiary, during 2007. Because the disclosure in this report makes certain statements as to conditions and beliefs of, and information available to, the Company and management during the period covered by this report and because the management during 2007 has been replaced, it has been necessary for us to make certain assumptions as to what were the Company’s or the Board of Directors’ conditions, beliefs, and information as of September 30, 2007 and prior thereto. PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS ATLAS MINING COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Restated Current Assets Cash and cash equivalents $ $ Accounts receivable Accounts receivable – related party Notes receivable - 0 - Investments – available for sale Advances Mining supplies Deposits and prepaids Total Current Assets Property, Plant and Equipment Land and tunnels Land improvements Buildings Mining equipment Milling equipment Laboratory equipment Office furniture and equipment Vehicles Less:Accumulated depreciation ) ) Total Property, Plant and Equipment TOTAL ASSETS $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 ATLAS MINING COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Restated Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable - 0 - Current portion of notes payable Current portion of capital leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable Long-term portion of capital leases payable Total Long-Term Liabilities TOTAL LIABILITIES Commitments & Contingencies - 0 - - 0 - Minority Interest Stockholders’ Equity Preferred stock, $1.00 par value, 10,000,000 shares authorized, non-cumulative, non-voting, non-convertible, none issued or outstanding - 0 - - 0 - Common stock, no par value, 60,000,000 shares authorized, 54,173,594 and 51,278,334 shares issued and outstanding at September 30, 2007 and December 31, 2006, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 ATLAS MINING COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Restated Restated Revenues Contract Mining $ Total Revenues Cost of Sales Contract Mining Total Cost of Sales GROSS PROFIT Operating (Income) Expenses: Exploration & development costs Mining production costs Loss on abandonment of equipment - 0 - - 0 - Gain on sale of equipment ) - 0 - ) - 0 - General & administrative Total Operating Expenses Net Operating Loss ) Other Income (Expenses) Interest income Interest expense ) Realized gain (loss) on securities available for sale ) - 0 - ) - 0 - Bad debt expense, notes receivable ) - 0 - ) - 0 - Gain on revaluation of stock awards - 0 - - 0 - Total Other Income LOSS BEFORE INCOME TAXES ) Provision (Benefit) for Income Taxes - 0 - - 0 - - 0 - - 0 - Minority Interest - 0 - - 0 - - 0 - - 0 - NET LOSS $ ) $ ) $ ) $ ) Net Loss Per Share (Basic and Diluted) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding The accompanying notes are an integral part of these consolidated financial statements. 6 ATLAS MINING COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) For the Nine Months Ended September 30, Restated Net Loss $ ) $ ) Other Comprehensive Income: Change in market value of investments - 0 - Net Comprehensive Loss $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 7 ATLAS MINING COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended September 30, Restated Cash Flows From Operating Activities: Net Loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Used by Operations: Depreciation Non-cash exercise of warrants for bonus - 0 - Non-cash exercise of options for compensation - 0 - Stock issued for services - 0 - Valuation of options for compensation Valuation of other non-cash compensation expense - 0 - Gain on revaluation of stock awards ) - 0 - Gain on sale of equipment ) - 0 - Loss on disposition of equipment - 0 - Realized loss on securities available for sale - 0 - Change in Operating Assets and Liabilities: (Increase) Decrease in: Notes receivable ) - 0 - Accounts receivable ) ) Accounts receivable – related party - 0 - Deposits and prepaids ) ) Advances - 0 - Mining supplies ) Increase (Decrease) in: Accounts payable and accrued expenses Net Cash Used by Operating Activities ) ) Cash Flows from Investing Activities: Purchases of equipment ) ) Purchases of land - 0 - ) Disposition of equipment - 0 - Issuance of notes receivable ) - 0 - Net Used by Investing Activities ) ) Cash Flows from Financing Activities: Payments on notes payable ) ) Payments on leases payable ) ) Proceeds from notes payable Proceeds from issuance of common stock Net Cash Provided by Financing Activities Increase (Decrease) in Cash ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ The accompanying notes are an integral part of these consolidated financial statements. 8 ATLAS MINING COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (continued) For the Nine Months Ended September 30, Restated Cash Paid For: Interest $ $ Income Taxes $
